Citation Nr: 1141025	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans'Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an April 2008 Central Office hearing.  A hearing transcript has been associated with the claims file.  

The Board denied the instant claim in an August 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  An August 2010 CAVC Memorandum Decision then vacated and remanded the Board's August 2008 decision.  In March 2011, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2011 remand, the Veteran was afforded a VA psychiatric examination in June 2011.  Although the examiner provided an opinion regarding the etiology of the Veteran's current bipolar disorder, and although she noted that she reviewed the claims file, there is no specific indication that she reviewed the Veteran's service treatment records.  A remand is required to obtain an addendum on that matter.

Additionally, the examiner based her opinion on notations in the record indicating that the Veteran had reported that she had initially been seen at the Hampton VA Medical Center (VAMC) emergency room around 1988 for depression, and had subsequently received outpatient treatment from a Dr. Roy Kremberg in New York City in 1991.  Additionally, during her Board hearing the Veteran testified that she worked for a community service board from 1989 to 1990, during which time she received assistance from an employment assistance program.  It does not appear that any attempts have been made by VA to attempt to obtain records from any of these sources in an effort to verify the receipt of this early evaluation and treatment.  Accordingly, as such records would be highly pertinent to the Veteran's claim, on remand appropriate efforts should be made to attempt to obtain them.  

Further, as the Veteran has specifically mentioned that she may have been subject to discipline during service as a result of psychiatric symptoms, a copy of her military personnel records should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a complete copy of the Veteran's military personnel file.  

2.  The RO/AMC should attempt to obtain a copy of any available records of medical or psychiatric treatment the Veteran received from the Hampton VAMC from 1988 to 1991.  In so doing, the RO/AMC should ensure that a search is made of any applicable VA records storage facilities or archives. 

3.  The RO should make reasonable efforts to obtain a copy of any available records of psychiatric treatment of the Veteran by Dr. Roy Kremberg from 1989 to the present.  If the Veteran is not able to provide any contact information for Dr. Kremberg, the RO should conduct a reasonable search of listings in New York City to see if this information can be located.     

4.  The RO/AMC should ask the Veteran to furnish the name of the community service board for which she worked from 1989 to 1990.  If she is able to do so, the RO should attempt to obtain any available employment and/or employee assistance program records from the agency for this time frame.  

5.   The claims file should then be forwarded to the June 2011 VA examiner.  The examiner should review the service treatment records and service personnel records.  The examiner should also review any records obtained from the Hampton VAMC, Dr. Roy Kremburg and the community service board where the Veteran worked from 1989 to 1990, along with any other pertinent documentation.  The examiner should then provide an addendum to her June 2011 examination report.

In the addendum, the examiner should opine, based on her review of the additional evidence, whether, it is at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disability is related to service.
The examiner should explain the rationale for the opinion given.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


